Title: From Benjamin Franklin to Edmund Burke, 19 December 1774
From: Franklin, Benjamin
To: Burke, Edmund


The Congress had told the seven active colonial agents to deliver its petition into the King’s hands. This instruction raised a delicate question of protocol, for the method of direct presentation, although not entirely unprecedented, was contrary to the normal one of delivering a petition to the American Secretary to be forwarded. The meeting that was the subject of this note was called to determine which method to use. Four of the agents, including Burke, declined to have anything to do with the matter, on the ground that they had no instructions from the assemblies they represented. Burke said later that he satisfied Franklin about his decision, and no doubt he did. But satisfaction must have been tinged with regret. For the abstentions meant that only the agents of Massachusetts, the province in the deepest disfavor with Whitehall, presented the petition. The common front that the colonies had managed with difficulty to form in Philadelphia had no counterpart among their London agents.
This is the first extant letter between Franklin and Burke, and neither man’s correspondence suggests previous contact between them. In the months ahead, however, despite Burke’s stand on the petition, the Irishman and the American established at least a tenuous relationship, as might have been expected; for no two men in London were more deeply concerned with the crisis. If they wrote each other, no letter has survived; but in a number of conversations their acquaintance ripened.
  
Sir,
Cravenstreet, Monday Dec. 19. 1774
Having just received a Petition from the American Congress to the King, with a Letter directed to the North-American Agents among whom you are named; this is to request you would be pleased to meet the other Agents to-morrow Noon, at Waghorn’s Coffee-house, Westminster, in order to consider the said Letter, and agree upon the time and manner of presenting the Petition. I am, Sir, Your most obedient humble Servant
B Franklin
Edmund Burke Esqr
 
Addressed: Edmund Burke Esqr / Fludyer Street
Endorsed: Mr. Franklin Der. 19 1774  request to attend a meeting of American Agents.
